DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach nor render obvious the combustion temperature rise control including the decreasing of an air excess ratio or a control for increasing an EGR rate of the engine as recited in claim 5 and the output decrease control part to decrease the output power if the fuel mixture ratio is equal to or greater a second threshold and less than a third threshold, wherein the second threshold is greater than the first threshold as recited in claim 10.

Allowable Subject Matter
Claims 13-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor render obvious the claimed inventions of claims 13-21, wherein independent claims 13 and 17 recite language from independent claim 1 and objected claims 5 and 10, and wherein claims 14-16 depend on independent claim 13 and 18-21 depend on independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al (US 2017/0022879 hereinafter “Gonze”) in view of Nishi (US 2013/0182743).

In regards to claim 1:
	Gonze teaches an engine oil state control device for controlling a fuel mixture ratio of a fuel mixed in an engine oil of an engine on which a predetermined combustion control is performed comprising a fuel mixture ratio acquisition part (199) configured to acquire the fuel mixture ratio, and an oil temperature rise control part (190) configured to perform an oil temperature rise control for increasing an evaporation rate of the fuel mixed in the engine oil if the fuel mixture ratio is equal to or greater than a first threshold.
	Gonze does not teach increasing a fuel injection amount during an idling by increasing a set value of an idling speed of the engine to increase the heat due to combustion during idling.
	Nishi teaches the increase of fuel injection during idling that increases the engine idle speed by a set amount to increase the heat output by the engine (Paragraphs [0048]-[0049]).
	It would have been obvious to one of ordinary skill in the art to increase the fuel injection rate and the idle speed of the engine in order to increase the temperature of the engine.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Okubo et al (US 2017/0074177 hereinafter “Okubo”).

In regards to claim 2:
	Gonze fails to teach the oil temperature rise control includes an output increase control for increasing an output power of the engine compared to an output power when the predetermined combustion control is performed.
	Okubo teaches an output increase control for increasing an output power of the engine compared to an output power prior to remove contaminants in the engine oil (Paragraph [0003]).
	It would have been obvious to one of ordinary skill in the art to increase the output power in order to remove contaminants in the engine oil. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Ogata et al (US 2017/0009621 hereinafter “Ogata”).

In regards to claim 4:
	Gonze does not teach the oil temperature rise control includes a combustion temperature rise control for increasing a combustion temperature in a cylinder of the engine compared to a combustion temperature in the cylinder when the predetermined combustion control is performed.
	Ogata teaches a temperature rise control that increases the combustion temperature in the cylinder in order to raise the temperature to promote the vaporization of fuel in the engine oil (Paragraph [0080]).
	It would have been obvious to one of ordinary skill in the art to increase the cylinder temperature through combustion in order to increase the temperature of the engine thus promoting the vaporization of fuel in the engine oil.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Hoi (US 2006/0065230).

In regards to claim 6:
	Gonze does not teach an engine oil state device wherein the engine includes an oil circulation line through which the engine oil circulates, an oil cooler disposed on the oil circulation line for cooling the engine oil, a cooler bypass line bypassing the oil cooler and connecting portions of the oil circulation line upstream and downstream of the oil cooler, and wherein the oil temperature rise control includes a control for increasing a flow rate of the engine oil flowing through the cooler bypass line compared to a flow rate of the engine oil flowing through the cooler bypass line when the predetermined combustion control is performed.
	Hoi teaches an oil cooler along an oil circulation line and an oil cooler bypass line wherein the oil cooler is bypassed to allow increased warming of the engine oil.
	It would have been obvious to one of ordinary skill in the art to have an oil circulation line and an oil bypass in order to lubricate components of the engine with the engine oil, and wherein the warming of the engine oil as is known in the art promotes the evaporation of the fuel in the engine oil, by raising the temperature of the engine oil.  It would have been obvious to one of ordinary skill to bypass the oil cooler in order to prevent the cooling of the oil and promote the warming of the oil to vaporize the fuel in the engine oil.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Tofukuji et al (US 2016/0377022 hereinafter “Tofukuji”).

In regards to claim 7:
	Gonze teaches an engine oil control device wherein the engine includes a cooling water circulation line through which cooling water circulates, a radiator disposed on the cooling water circulation line, for cooling the cooling water, but does not teach a radiator bypass line bypassing the radiator and connecting portions of the cooling water circulation line upstream and downstream of the radiator, and wherein the oil temperature rise control includes a control for increasing a flow rate of the cooling water flowing through the radiator bypass line compared to a flow rate of the cooling water flowing through the radiator bypass line when the predetermined combustion control is performed.
	Tofukuji teaches a radiator bypass to allow the bypassing of the radiator when the temperature of the coolant is below a threshold value.
	It would have been obvious to one of ordinary skill in the art to have a radiator bypass in order to bypass the radiator and allow the temperature of the coolant to rise.  This in turn when flowing through the engine will increase the internal temperature of the engine to promote the vaporization of the fuel in the engine oil.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Martin et al (US 2018/0273015 hereinafter “Martin”)

In regards to claim 8:
	Gonze teaches an engine oil control device wherein the engine includes a cooling water circulation line through which cooling water circulates, a radiator disposed on the cooling water, but does not teach a heater disposed on the cooling water circulation line, and wherein the oil temperature rise control includes a control for operating the heater.
	Martin teaches a heater disposed on a water circulation line in order to increase the temperature of the coolant to dilute the fuel in the engine oil (Paragraph [0004]).
	It would have been obvious to one of ordinary skill in the art to have a heater disposed on the water circulation line in order to heat the coolant, wherein the coolant increases the internal temperature of the engine which in turn promotes the vaporization of the fuel in the engine oil.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Hakeem et al (US 2016/0102623 hereinafter “Hakeem”) and Lin et al (US 2007/0006642 hereinafter “Lin”).

In regards to claim 9:
	Gonze does not teach the engine includes an oil viscosity sensor for detecting a viscosity of the engine oil, wherein the fuel mixture ratio acquisition part calculates the fuel mixture ratio from the viscosity of the engine oil detected by the oil viscosity sensor, based on a map showing a relationship between the viscosity of the engine oil and the fuel mixture ratio.
	Hakeem teaches an oil viscosity sensor for detecting a viscosity of the engine oil, and Lin teaches the tabulating and mapping of viscosities that correlate to dilution levels in order to approximate the dilution level based on an oil viscosity.
	It would have been obvious to one of ordinary skill in the art to have a viscosity sensor and a mapping of oil viscosities in order to approximate a dilution level of fuel in the engine oil.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Gonze in view of Bailey (US 2018/0135482).

In regards to claim 12:
	Gonze does not teach the engine includes an exhaust gas treatment device including a diesel particulate filter, disposed in an exhaust passage of the engine, for collecting particles in an exhaust gas and a diesel oxidation catalyst disposed upstream of the diesel particulate filter, and a forced regeneration control part configured to, if a predetermined condition is satisfied, inject a fuel at a timing that does not contribute to combustion in a combustion chamber of the engine to perform forced regeneration treatment on the diesel particulate filter.
	Bailey teaches a diesel particulate filter (36) disposed in an exhaust passage and upstream a diesel oxidation catalyst (48) disposed upstream of the diesel particulate filter, and a fuel injection that does not contribute to combustion in a combustion chamber of the engine is executed to perform a forced regeneration treatment of the diesel particulate filter in order to reduce emissions of the engine (Paragraph [0066]).
	It would have been obvious to one of ordinary skill in the art to use a diesel particulate filter and an oxidation catalyst in order to reduce harmful emissions of the engine.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747